Citation Nr: 0841216	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  03-22 015	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to left knee disability.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to left knee disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee degenerative joint disease 
disability.

5.  Entitlement to an evaluation in excess of 30 percent for 
the left knee dislocation disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1974 to March 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico in December 2002, and September 
2003.

The appellant has appealed the initial 10 percent evaluation 
assigned to the left knee degenerative joint disease 
disability when service connection was granted and he has 
continuously prosecuted his case since that time.  Therefore, 
the appellant is, in effect, asking for a higher rating 
effective from the date service connection was granted.  As 
such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.

In June 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  

At that hearing, the appellant submitted additional evidence 
concerning his claims; this evidence consisted of VA medical 
treatment reports dated between 1996 and 2002.  The appellant 
also submitted a written waiver of review of that evidence by 
the agency of original jurisdiction and therefore referral to 
the RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.

The Board notes that the appellant requested a personal 
hearing at the RO and that he was scheduled for such a 
personal hearing at the RO in March 2004.  However, the 
appellant failed to report for that hearing.  As no 
outstanding hearing request exists, the case is now ready for 
appellate review.

Finally, in May 2005, the RO sent the appellant a letter that 
stated it was working on his application for service 
connection for frostbite of the feet and legs.  The RO has 
apparently not yet issued a rating decision on the issue of 
entitlement to service connection for frostbite residuals.  
The matter is therefore REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant's service medical records do not contain 
any record of any treatment for, or diagnosis of, any chronic 
dermatitis nor was any such chronic dermatitis clinically 
documented until many years after the appellant's separation 
from active duty in March 1976.

2.  The appellant has not submitted competent evidence to 
establish a nexus between his active service from March 1974 
to March 1976 and his current claimed chronic dermatitis.

3.  The appellant's service-connected left knee disabilities 
did not cause or make chronically worse any right knee 
disorder.

4.  The appellant's service-connected left knee disabilities 
did not cause or make chronically worse any lumbar spine 
disorder.

5.  There is no clinical evidence of ankylosis of the left 
knee; the appellant's left knee range of motion, at worst, 
has been from zero to 125 degrees with pain.

6.  Flexion in the service-connected left knee is not limited 
to 30 degrees and extension is not limited to 15 degrees.

7.  There was no evidence of impairment of either the left 
tibia or fibula, and the appellant has not had any left knee 
replacement surgery.

8.  There is no medical evidence that the left knee surgical 
scarring is tender or painful to palpation, or showing that 
there is any associated loss of function.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for chronic 
dermatitis.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.303, 3.309 (2008).

2.  The appellant does not have a right knee disorder that is 
proximately due to or the result of any service-connected 
left knee disability and the criteria for the establishment 
of service connection are not met.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

3.  The appellant does not have a lumbar spine disorder that 
is proximately due to or the result of any service-connected 
left knee disability and the criteria for the establishment 
of service connection are not met.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for the left knee degenerative joint disease 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 
5260, 5261 (2008).

5.  The criteria for an evaluation in excess of 30 percent 
for the left knee dislocation/instability disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in May 2005 (after the initial AOJ decision in 
September 2003).  This document informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  In that letter, the RO informed the appellant 
about what was needed to establish entitlement to service 
connection.  The letter informed the appellant of what 
evidence was required to substantiate service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence of record that establishes 
that the appellant was treated in-service for chronic 
dermatitis or that he has been treated for any chronic 
dermatitis since his separation from service in March 1976.  
The appellant maintains that he currently has chronic 
dermatitis that linked to his service, but there is no 
evidence of record to establish that the appellant has the 
medical expertise that would render competent his statements 
as to the proper etiology of any current chronic dermatitis.  
The record does not establish that the appellant or his 
representative has the medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

The appellant was notified of the information necessary to 
substantiate his secondary service connection claims by 
correspondence dated in August 2003 (prior to the initial AOJ 
decision in September 2003).  This document informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In the August 2003 letter, the RO 
informed the appellant about what was needed to establish 
entitlement to secondary service connection.  The letter 
informed the appellant of what evidence was required to 
substantiate secondary service connection claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information relating to the current diagnoses of the diseases 
caused by a service-connected disability, as well as medical 
records or opinions showing a nexus between the claimed 
conditions and a service-connected disability.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed as to his 
secondary service connection claims.

The appellant's left knee degenerative joint disease (DJD) 
increased rating claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for that left knee DJD disability.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the left knee initial DJD 
increased rating claim.

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
left knee dislocation disability was needed by correspondence 
dated in March 2002 (prior to the December 2002 rating 
action).  In that letter, the appellant was also informed of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  The letter informed the appellant of what sorts 
of evidence could substantiate his increased rating claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in June 2007.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the August 2003 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding what is needed to 
establish service connection (for the dermatitis claim) and 
provision of notice regarding Diagnostic Codes for the knee 
dislocation increased rating claim after the September 2003 
decision by the AOJ, did not affect the essential fairness of 
the adjudication because the appellant could be expected to 
understand what was needed to establish service connection 
for dermatitis and what was needed to establish an increased 
rating for the left knee dislocation disability from the 
various notice letters sent to him by the RO and from the 
Statements of the Case (SOCs) and the Supplemental Statement 
of the Case (SSOC).  In particular, the May 2005 letter 
informed the appellant of what evidence was required to 
substantiate service connection claims and of the appellant's 
and VA's respective duties for obtaining evidence.  In 
addition, the March 2003 letter informed the appellant of the 
need to submit evidence that his left knee disability had 
increased in severity; that he should submit medical 
evidence; that he should provide the RO with the names of 
individuals, agencies or companies who had records that he 
thought could help decide his claim; that he should inform 
the RO about medical treatment; and that he should tell the 
RO about any additional evidence he wanted the RO to get for 
him.  The appellant was informed of the Diagnostic Code 
requirements for increased ratings in the rating decision and 
in the SOC.  The June 2007 VA letter informed the appellant 
that ratings from zero to 100 percent are assigned to 
disabilities and provided additional examples of pertinent 
evidence he could submit.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed for his increased rating claims.

Although complete notice was not sent before the initial AOJ 
decisions as to service connection for chronic dermatitis and 
an increased rating for the left knee dislocation disability, 
the Board finds that these errors were not prejudicial to the 
appellant because the actions taken by VA after providing the 
notices have essentially cured the error in the timing and 
content of the notices.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
notice errors did not affect the essential fairness of the 
adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notifications of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA and private outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded four VA examinations and a Travel Board hearing.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for service connection, for secondary service 
connection and for increased evaluations for his left knee, 
as well as the assistance VA would provide.  Therefore, there 
is no duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims decided below.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Chronic dermatitis

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, chronic dermatitis is not such a listed condition 
entitled to presumption.  

Review of the appellant's service medical treatment records 
indicates that he sought medical treatment for complaints of 
a sore throat and a rash all over his body in March 1974.  He 
was admitted to rule out measles; two days later, a diagnosis 
of an upper respiratory infection was rendered.  No further 
complaints of, treatment for, or a diagnosis of any skin 
condition appear in the service medical records.  The 
appellant underwent a service separation examination in 
December 1975.  On physical examination, the appellant's skin 
was described as clinically normal.

After service, the appellant submitted a claim for VA 
benefits in April 1976; he did not report problems with his 
skin.  He underwent a VA medial examination in May 1976.  
Tinea cruris was noted on that examination, but no diagnosis 
of chronic dermatitis was rendered.

Review of the appellant's post-service medical records 
reveals that he was treated at VA medical facilities between 
1996 and 2002.  There were no findings of, or diagnosis of, 
any chronic skin disorder or condition, including dermatitis, 
until July 2003, when a diagnosis of dermatitis was rendered.  
Private medical records dated between 2002 and 2004 indicate 
that the appellant was noted to have skin lesions on both of 
his lower extremities in October 2003.  

As previously noted, service connection may be granted for a 
chronic disability resulting from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.  The appellant contends that he had a skin 
condition while in service and that the chronic dermatitis he 
now has is the same condition he had in service.  

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The statements of the 
appellant's representative also do not rise to the level of a 
probative medical opinion as to diagnosis or causation.  
Moreover, such chronicity, as reported in this matter, is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
claimant and when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).

The service medical treatment records of the appellant do not 
reveal any diagnosed skin pathology, including dermatitis.  
In March 1976, when the appellant underwent a service 
separation examination, no skin abnormalities were 
demonstrated.  The post-service medical evidence of record 
indicates that the appellant was first diagnosed with 
dermatitis in 2003.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The competent medical evidence of record indicates that the 
appellant was not diagnosed with any dermatitis disorder in 
service and that he was not diagnosed with any dermatitis 
disorder until 2003 - more than twenty-five years after his 
separation from service.  In addition, the appellant, while 
seeking treatment for his dermatitis in 2003-2004, never gave 
any history of a skin condition dating back to 1976.  The 
contemporaneous medical records in evidence point to the 
onset of the dermatitis in 2003, and not during the 
appellant's military service. 

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated 
dermatitis condition is not likely related to service, the 
Board finds that the claim for entitlement to service 
connection for chronic dermatitis must be denied.  The Board 
finds that the evidence of record is not in equipoise on the 
question of whether the appellant has any current claimed 
dermatitis disorder that should be service connected.  

Furthermore, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed dermatitis condition.  Because the 
totality of the medical and nonmedical evidence of record 
shows that the appellant's currently demonstrated chronic 
dermatitis cannot be said to be related to service by way of 
direct incurrence, the claim for entitlement to service 
connection for any such dermatitis must be denied.  The 
evidence of record is not in equipoise on the question of 
whether the appellant's chronic dermatitis should be service 
connected.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed chronic 
dermatitis is not related to his active service.  While it is 
appears that the appellant currently has chronic dermatitis, 
the medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any dermatitis and service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for chronic dermatitis.  As such, the evidence is 
insufficient to support a grant of service connection for any 
such disorder.  

Since the preponderance of the evidence is against the 
appellant's dermatitis service connection claim, the benefit-
of-the-doubt doctrine does not apply.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

B.  Secondary service connection claims

The appellant testified at his June 2007 Travel Board hearing 
that he fell while using a cane for his left knee disability 
and he indicated that he hurt his right knee and low back due 
to this fall.  The appellant's representative argued that the 
appellant is entitled to service connection for the right 
knee and the low back because of that fall or, in the 
alternative, because the left knee disability resulted in 
adverse weight bearing which in turn resulted in right knee 
and low back disorders.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

In 2006, while these claims were in appellate status, the 
regulation was revised to incorporate the Court's ruling.  
See 71 FR 52747, Sept. 7, 2006.  The regulation now provides 
as follows:

(a) General. Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

Review of the evidence of record reveals that the appellant's 
December 1975 service separation examination was negative for 
any abnormal right knee or lumbar spine findings.  The 
appellant did not report any right knee or low back disorders 
in his April 1976 claim for benefits.  VA medical treatment 
records indicate that the appellant complained of low back 
pain in October 1997.  The appellant underwent MRI scanning 
in a private facility in January 2002; the results revealed 
moderate spinal canal stenosis at the L4-5 level and a small 
disc bulge at L5-S1.

The appellant underwent VA spine and joint examinations in 
September 2003; the examiners reviewed the appellant's claims 
file.  After examining the appellant, the joints examiner 
rendered a diagnosis of right knee clinical patellofemoral 
syndrome.  The examiner also stated that the appellant's 
present right knee condition was not at least as likely as 
not related to the left knee.  Similarly, the spine examiner 
stated that the appellant's present L4-5 bulging disc and DJD 
was not due to the left knee disability.  In addition, the 
report of the January 2005 VA medical examination indicates 
that the appellant did not exhibit any unusual wear pattern 
that would indicate abnormal weight bearing.  There are no 
contrary medical opinions of record.

Thus, the preponderance of the evidence is against each 
claim.  First, there is no evidence of record that the 
appellant was treated for any right knee arthritis or for any 
lumbar spine arthritis or disc disease in service or within 
12 months of his separation from service; there is no 
evidence of record to suggest that any such degenerative 
conditions existed until many years after service.  The 
appellant himself contends only that he has right knee and 
lumbar spine conditions that are caused by, or made worse by, 
his service-connected left knee disabilities.  

The Board has considered the appellant's written statements 
and his June 2007 Travel Board testimony, as well as the 
written statements of his representative, submitted in 
support of his argument that the appellant's current right 
knee and lumbar spine disorders are etiologically related to 
his left knee disabilities.  To the extent that such 
statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's military service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999).  These lay 
statements are the only evidence of record to support the 
appellant's claim.  On the other hand, the competent medical 
evidence of record found in the reports of the September 2003 
VA medical examinations indicates that there is no 
relationship between the appellant's left knee disability and 
his right knee pathology or his low back pathology.  The 
preponderance of the competent evidence of record shows that 
there is no etiological relationship, either through 
causation or aggravation, between the appellant's service-
connected left knee disabilities and his claimed right knee 
disorder or his claimed lumbar spine disorder.

The Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the appellant's service-connected left knee 
disabilities and any right knee or low back pathology.  
Likewise, the evidence does not support a finding of any 
causal connections.  The preponderance of the evidence is 
therefore against the secondary service connection claim for 
the claimed right knee condition.  The preponderance of the 
evidence is also against the secondary service connection 
claim for the claimed low back condition.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each one of the 
appellant's two secondary service connection claims.  Because 
the preponderance of the evidence is against each one of the 
appellant's two secondary service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

C.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations 
conducted in March 2002, September 2003, and January 2005; in 
the reports of VA outpatient treatment rendered between 2001 
and 2002; in the reports of private medical treatment 
rendered between 2003 and 2004; and in the testimony given by 
the appellant at his June 2007 Travel Board hearing.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

The appellant maintains that he is entitled to evaluations 
for his service-connected left knee disabilities that are 
higher than those currently assigned.  He testified at his 
June 2007 Travel Board hearing that his left knee situation 
was worse.  He said that the left knee was painful and that 
he had to use a cane because of his left knee.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  In this case, the appellant has been granted 
separate evaluations by the RO under Diagnostic Code 5003 and 
Diagnostic Code 5257.

i.  Medical evidence

The appellant underwent a VA medical examination in May 1997.  
The report of that medical examination states that the 
appellant had well healed surgical scars on his left knee.

A private medical record dated in August 2001 indicated that 
the appellant had exhibited hypermobility of the left patella 
and zero to 135 degrees of motion.  There was no ligamentous 
instability.  

The appellant underwent a VA medical examination in March 
2002.  The examiner noted that the appellant was taking pain 
medications and that he was independent in his activities of 
daily living.  The appellant complained of more intense left 
knee pain, swelling, decreased strength and occasional 
locking.  On physical examination, the appellant had a left 
knee brace and he walked with a left lower extremity limp.  
The appellant exhibited zero to 125 degrees of motion in his 
left knee.  The left knee had a mild effusion and there was 
tenderness to palpation.  McMurray's testing was positive.  
Anterior/posterior drawer testing was negative, as well the 
Lachman's test and the varus-valgus stress test.  The report 
of MRI testing conducted in October 2001 indicated that the 
appellant had a possible meniscal tear.

The appellant underwent another VA medical examination in 
September 2003; the examiner reviewed the appellant's claims 
file.  The examiner noted that the appellant had not had any 
emergency room visits for left knee pain during the previous 
year.  The appellant complained of on and off left knee pain 
that was associated with frequent swelling.  The appellant 
reported flare-ups in his left knee during cold and rainy 
days that functionally impaired him.  The examiner noted that 
the appellant did not use any assistive devices for 
ambulation and that the appellant had no limitations at his 
job.  On physical examination, the appellant exhibited zero 
to 140 degrees of left knee motion; this motion was 
accomplished with pain.  Some edema was present.  The 
examiner indicated that the appellant was additionally 
limited by mild pain, fatigue, weakness and lack of endurance 
following repetitive motion.  Crepitation was present.  The 
appellant had a normal gait cycle and no dislocation or 
subluxation was visually observed.  There was no ankylosis of 
the left knee.

The appellant underwent a VA spine examination in September 
2003; the examiner reviewed the claims file.  On physical 
examination, the appellant walked unaided.  The examiner 
stated that the appellant took pain medications, that he was 
working as a cashier at the USPS and that he had no history 
of unsteadiness or falls.  The appellant had a normal posture 
and gait.  There was no muscle atrophy of the lower 
extremities.  The appellant had normal muscle tone.

A private medical record, dated in October 2003, indicates 
that the appellant did not exhibit any left knee instability 
or swelling on physical examination.  He did have left knee 
pain.

The appellant underwent another VA medical examination in 
January 2005; the examiner reviewed the claims file.  The 
appellant complained of left knee pain with weakness, 
stiffness, swelling, instability, locking, fatigability and 
lack of endurance for walking.  The appellant reported weekly 
flare-ups during which he experienced 9/10 pain.  He said 
these flare-ups lasted for four to six hours.  He also said 
that he took pain medication.  The examiner noted that the 
appellant used forearm crutches and a knee brace for 
ambulation.  The examiner also stated that the appellant was 
currently working for the United States Post Office (USPS) 
and that the appellant was independent in his self-care and 
in his activities of daily living.  On physical examination, 
the appellant exhibited zero to 130 degrees of left knee 
motion; this motion was accomplished with pain.  There was no 
left knee edema, effusion or redness.  The varus-valgus 
stress test was negative as were the anterior-posterior 
cruciate test and the McMurray's test.  There was tenderness 
to palpation of the left peripatellar region.  The examiner 
stated that the appellant had no unusual wear pattern that 
would indicate abnormal weight bearing.  No ankylosis was 
present.  

ii.  DJD rated under Diagnostic Code 5003

The appellant has been assigned a separate 10 percent 
evaluation under Diagnostic Code 5003 for his left knee DJD 
with pain, and pain on motion.  The potentially applicable 
regulations contain a number of provisions relating to the 
knee joint.  Diagnostic Code 5256 provides that favorable 
ankylosis of a knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between zero degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  The appellant does not have any left 
knee ankylosis.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, 
there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.  The appellant has not had knee 
replacement and therefore Diagnostic Code 5055 is not for 
application.

A review of the complete record indicates that the current 10 
percent rating for the appellant's left knee is based on the 
functional limitations described in the presence of 
arthritis.  Normal extension of the knee is to zero degrees.  
38 C.F.R. § 4.71, Plate II.  Normal flexion is 140 degrees.  
Id.  According to these criteria, the appellant has almost 
always demonstrated normal extension (zero degrees) in his 
left knee.  The appellant has demonstrated some limitation of 
flexion in the left knee.  His left knee flexion, as 
reflected in the clinical evidence, was limited at worst to 
125 degrees with pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, crepitation and chronic pain was reported in 
the left knee.  No muscle atrophy due to the knee disability 
has been demonstrated in the left leg.  There is no clinical 
evidence of any muscle spasm.  The objective medical evidence 
does show findings of slight limitation of motion in the left 
knee, as well as complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
a 10 percent evaluation is warranted for the left knee 
arthritis based on some limitation of extension and flexion.  
However, the evidence of record does not support a rating in 
excess of 10 percent for the left knee disability as the 
requisite limitation of flexion or extension has not been 
shown, even when taking into consideration pain.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  Nevertheless, the Board has found that an 
increased rating, based on the considerations of the Deluca 
case, is not appropriate for the left knee disability.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent based on 
left knee osteoarthritis with some limitation of motion.  It 
is again noted that the 10 percent rating has been assigned 
based on the presence of arthritis, the limitation of 
functional ability, including as due to pain during flare-ups 
and increased use.  The appellant's left knee 
subluxation/chronic instability has been assigned a separate 
rating and that disability is discussed below.

iii.  Dislocation/instability rated under Diagnostic Code 
5257

The appellant has been assigned an evaluation of 20 percent 
under Diagnostic Code 5257 for left knee instability.  Severe 
other impairment of the knee, with recurrent  subluxation or 
lateral instability, warrants a 30 percent rating.  This is 
the maximum rating available under Diagnostic Code 5257.  

Examiners throughout the appeal period have varied 
considerably as to their reports concerning the degree of 
instability, if any, of the ligaments of the appellant's left 
knee.  Nevertheless, the current 30 percent rating is the 
maximum rating provided by Diagnostic Code 5257.  Therefore, 
no higher schedular rating may be assigned for the left knee 
disability on the basis of instability.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the veteran, as he is 
receiving the maximum disability evaluation for instability 
of the knee.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (implicitly holding that once a particular joint is 
evaluated at the maximum level in terms of limitation of 
motion, there can be no additional disability due to pain). 

In order for an evaluation in excess of 30 percent to be 
assigned for the knee disability, the appellant would have to 
have impairment of the tibia and fibula, with nonunion and 
loose motion.  No such clinical findings are of record and 
Diagnostic Code 5262 is not for application.  

It is again noted that a separate right knee arthritis rating 
has been assigned based on the limitation of functional 
ability due to pain during flare-ups and increased use and 
the limitation of motion, and the complaints of pain that 
have been clinically documented over the past several years.  
X-rays have confirmed arthritic changes.

Furthermore, the evidence of record indicates the appellant 
has surgical scarring on the left knee that is related to the 
service-connected disability.  However, the medical evidence 
of record contains no clinical notation of this scarring as 
being painful or tender to palpation.  There is no clinical 
indication that there is any loss of any knee function 
associated with the scar.  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  The 
Board will consider the appellant's residual scarring under 
Diagnostic Codes 7801 (as amended), 7803, 7804, and 7805.  
Under the pre-amended criteria, a 10 percent evaluation was 
warranted under Diagnostic Code 7804 for superficial scars 
that were tender and painful on objective demonstration.  A 
10 percent evaluation was also warranted under Diagnostic 
Code 7803 for superficial scars that were poorly nourished 
with repeated ulceration.  All other scars were rated based 
on the limitation of the part affected.

Under the revised regulations, Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or 
that cause limited motion will be rated 10 percent disabling 
if the area exceeds 39 sq. cm.  A 20 percent evaluation will 
be assigned if the area exceeds 77 sq. cm.  If the area 
involved exceeds 465 sq. cm., a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.  Moreover, Diagnostic Code 7802 
pertains to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion.  
Specifically, under Diagnostic Code 7802, a 10 percent rating 
is warranted for an area or areas of 144 square inches (929 
sq. cm.) or greater.  This is the highest rating available 
under this Code.

There is no basis for a compensable rating under the pre-
amended regulations or under the amended regulations.  First, 
there is no indication that the scarring was poorly nourished 
or subjected to repeated ulceration; and limitation of 
function of the left knee has been separately compensated.  
There is no clinical indication that the left knee scarring 
has resulted in underlying soft tissue damage or that the 
area of the scar exceeds 6 square inches (39 sq. cm).  As 
such, a separate compensable rating is not appropriate for 
the left knee scarring.

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Based upon the guidance of the Court in Hart, the 
Board has considered whether a staged rating is appropriate 
for the two left knee disabilities at issue in this case.  
The Board has not found any variation in the appellant's 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case.

iv.  Extra-schedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for any service-connected 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that either one of the 
appellant's service-connected left knee disabilities has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for the left knee disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalizations 
for either one of his left knee disabilities, the medical 
evidence of record does not demonstrate any requirement for 
extensive treatment of either left knee disability and the 
appellant has not demonstrated marked interference with 
employment caused by either knee disability alone.  The 
appellant has not offered any objective evidence of any 
symptoms due to either one of his left knee disabilities that 
are not contemplated by the rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of an extraschedular rating 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
each one of the appellant's left knee increased rating 
claims, the benefit-of-the-doubt doctrine is inapplicable.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for chronic dermatitis is denied.

Secondary service connection for a right knee disorder and a 
low back disorder, each claimed as due to service-connected 
left knee disability, is denied.

An initial evaluation in excess of 10 percent for the left 
knee DJD disability is denied.

An evaluation in excess of 30 percent for the left knee 
instability/dislocation disability is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


